Title: From George Washington to Major General Alexander McDougall, 28 March 1779
From: Washington, George
To: McDougall, Alexander


Dear Sir
Head Quarters Middle Brook 28th March 1779
I yesterday Evening was favd with yours of the 21st instant with the several inclosures to which it refers.
—— is gone to Philada and will call upon me in his way back. In my last I took the liberty to drop you a hint upon the subject of the danger of our putting too much confidence in persons undertaking the Office of double Spies. The person alluded to in the present instance appears very sensible, and we should; on that account, be more than commonly guarded untill he has given full proofs of his attachment—The letter directed to Genl Haldimand was evidently intended to fall into our Hands. The manner of contriving that, and some other circumstances, make me suspicious that he is as much in the interest of the enemy as in ours. I am with great Regard Dear Sir Your most obt Servt
Go: Washington
